Citation Nr: 1445300	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability manifested by dizziness and falling, claimed as vertigo, to include as secondary to bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2013 and April 2014, the Board remanded this claim for additional development, and it now returns to the Board for appellate review.  

 In August 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  In accordance with the Board's April 2014 remand, another opinion was obtained regarding the etiology of the Veteran's dizziness and falling.  However, in the opinion, the examiner indicated that VA treatment records had been reviewed in addition to the Veteran's claims file, which included an April 2013 treatment note from the Wilmington VA clinic that was copied into the report.  Unfortunately, the most recent VA treatment record associated with the claims file for the Board's review is dated in April 2008, also from the Wilmington Clinic.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board cannot assume that the April 2013 VA treatment note is the only relevant treatment note from the over six years that have passed since April 2008, and so must again remand the appeal so that all outstanding treatment notes for the Veteran from the Fayetteville VA Medical Center may be obtained. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all records for the Veteran from the Fayetteville VA Medical Center, including the Wilmington Clinic and any other associated outpatient clinics, and dated from April 2008 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  After completing the above action, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, if any has been appointed, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



